             Case 2:14-cv-00176-RAJ Document 397 Filed 08/04/21 Page 1 of 4




                                                                 HONORABLE RICHARD A JONES


                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE



     CURTIS ROOKAIRD,                                     Court File No.: 14-CV000176-RAJ

                                  Plaintiff,
                                                          PLAINTIFF’S NOTICE OF INTENT
             v.                                           TO REQUEST REDACTION

     BNSF RAILWAY COMPANY,
     a Delaware Corporation,

                                Defendant.


 1
 2          Notice is hereby given that a Redaction Request shall be filed with the court and a

 3    paper copy served on the court reporter within 21 days from the filing of the transcript.

 4                                        Respectfully Submitted,

 5   Dated: 8/4/2021                      YAEGER & JUNGBAUER BARRISTERS, PLC
 6
 7                                        By: /s/ William G. Jungbauer
 8                                        William G. Jungbauer, admitted pro hac vice
 9                                        Michael P. McReynolds, admitted pro hac vice
10                                        4601 Weston Woods Way
11                                        Saint Paul, MN 55127
12                                        Telephone: (651) 288-9500
13                                        wjungbauer@yjblaw.com
14                                        mmcreynolds@yjblaw.com
15                                        rrussell@yjblaw.com
16
17                                        -and-
18
19                                        Bradley K. Crosta, WSBA #10571


     Notice of Intent to Request Redaction                                  Yaeger & Jungbauer Barristers, PLC
     No. 2:14-CV-176-RAJ                                                    4601 Weston Woods Way
                                                                            St. Paul, MN 55127
     Page 1                                                                 651-288-9500
            Case 2:14-cv-00176-RAJ Document 397 Filed 08/04/21 Page 2 of 4




1                                       CROSTA LAW OFFICE. PLLC
2                                       19743 1st Avenue South
3                                       Normandy Park, WA, 98148
4                                       Telephone: (206) 623-9400
5                                       bcrosta@crostalaw.com
6
7                                       Attorneys for Plaintiff Curtis Rookaird
8




    Notice of Intent to Request Redaction                                  Yaeger & Jungbauer Barristers, PLC
    No. 2:14-CV-176-RAJ                                                    4601 Weston Woods Way
                                                                           St. Paul, MN 55127
    Page 2                                                                 651-288-9500
              Case 2:14-cv-00176-RAJ Document 397 Filed 08/04/21 Page 3 of 4




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on August 4, 2021, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF System which will send notification of such filing to all registered

 4   users of said CM/ECF System, as indicated on the accompanying Notice of Electronic Filing, and

 5   I hereby certify that I have emailed by United States Postal Service the document to the following

 6   Court Reporter: Debbie Zurn, Court Reporter, U.S. District Court, Western District of Washington,

 7   700 Stewart Street, Suite 17205, Seattle, WA 98101.

 8
 9          DATED this 4th day of August 2021 at St. Paul, Minnesota.
10
11                                                       /s/ Roxanne A. Russell
12                                                       Roxanne Russell




     Notice of Intent to Request Redaction                                  Yaeger & Jungbauer Barristers, PLC
     No. 2:14-CV-176-RAJ                                                    4601 Weston Woods Way
                                                                            St. Paul, MN 55127
     Page 3                                                                 651-288-9500
         Case 2:14-cv-00176-RAJ Document 397 Filed 08/04/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE


       I certify under penalty of perjury under the laws of the State of Washington, the State of

Minnesota, and the United States of America that on August 4, 2021 electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system that will send

notification of such filing to the following counsel for defendant:

Timothy D. Wackerbarth
LANE POWELL
1420 Fifth Avenue, Suite 4200
P.O. Box 91302
Seattle, WA 98111-9402
E-Mail: wackerbartht@lanepowell.com

Keith Goman, admitted pro hac vice
Hall & Evans LLC
1001 17th Street; Suite 300
Denver, CO 80202
Email: gomank@hallevans.com

Bradley K. Crosta
Crosta Law Office, PLLC
19743 1st Avenue South
Normandy Park, WA, 98148
E-Mail: bcrosta@crostalaw.com
Local Counsel for Plaintiff


       DATED this 4th day of August 2021 at St. Paul, Minnesota.

                                                      /s/ Roxanne A. Russell
                                                      Roxanne Russell




Notice of Intent to Request Redaction                                   Yaeger & Jungbauer Barristers, PLC
                                                                        4601 Weston Woods Way
No. 2:14-CV-176-RSL                                                     St. Paul, MN 55127
Certificate of Service                                                  651-288-9500
